19-13192-jlg   Doc 1   Filed 10/07/19   Entered 10/07/19 12:19:24   Main Document
                                        Pg 1 of 9
19-13192-jlg   Doc 1   Filed 10/07/19   Entered 10/07/19 12:19:24   Main Document
                                        Pg 2 of 9
19-13192-jlg   Doc 1   Filed 10/07/19   Entered 10/07/19 12:19:24   Main Document
                                        Pg 3 of 9
19-13192-jlg   Doc 1   Filed 10/07/19   Entered 10/07/19 12:19:24   Main Document
                                        Pg 4 of 9
19-13192-jlg   Doc 1   Filed 10/07/19   Entered 10/07/19 12:19:24   Main Document
                                        Pg 5 of 9
19-13192-jlg   Doc 1   Filed 10/07/19   Entered 10/07/19 12:19:24   Main Document
                                        Pg 6 of 9
19-13192-jlg   Doc 1   Filed 10/07/19   Entered 10/07/19 12:19:24   Main Document
                                        Pg 7 of 9
19-13192-jlg   Doc 1   Filed 10/07/19   Entered 10/07/19 12:19:24   Main Document
                                        Pg 8 of 9
19-13192-jlg   Doc 1   Filed 10/07/19   Entered 10/07/19 12:19:24   Main Document
                                        Pg 9 of 9
